Citation Nr: 1753941	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by pain in several joints secondary to medication used to treat service-connected bronchial asthma.

2.  Entitlement to an increased rating for bronchial asthma currently rated as 60 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In December 2016, the Veteran testified before the undersigned at a Board videoconference hearing.  The Board notes that the service connection claim noted above has been developed by the RO as entitlement to service connection for a bilateral ankle sprain.  However, after reviewing the claims file and testimony provided at the Board hearing, the undersigned determined it was more accurate to characterize the issue as noted above.  

The issues of entitlement to service connection for a disorder manifested by pain in several joints secondary to medication used to treat service-connected bronchial asthma and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the Veteran's asthma manifests in FEV-1 measurements of less than 40 percent of predicted value, or FEV-1 / FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure; or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for asthma have not been met.  38 U.S.C. §§ 1155 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.41, 4.96, 4.97, Diagnostic Code 6602 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA provided the appellant with 38 U.S.C. § 5103(a)-compliant notice in May 2010. 

VA also fulfilled its assistance obligations to the appellant, including with respect to affording her VA examinations in November 2010 and June 2015.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).
In pertinent part, bronchial asthma is evaluated under the following rating criteria:
FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications (100 percent); FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids (60 percent); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2017).

Post-bronchodilator studies are required when PFT is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFT are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2017).  When evaluating a restrictive lung disability based on PFT, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96 (d)(5) (2017).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96 (d)(7) (2017).

Crucially, Diagnostic Code 6602 distinguishes between "inhalational" therapy and "systemic" therapy.  Specifically, if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned.  If treatment requires "systemic" corticosteroid therapy, higher ratings are assigned depending on frequency of use.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.12, 4.41 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The record contains various PFT results over the appeal period.  A June 2010 Allergy Clinic note reflects PFT results that showed FVC of 85% and FEV-1 of 72%.  An October 2010 note shows PFT results of  FVC of 71% and FEV-1 of 60%.  A March 2011 pulmonary note refers to a 2010 PFT result of FEV-1 of 55%.  A March 2012 anesthesiology note shows a FEV-1 of 65%.  A June 2012 pulmonary note shows an FEV-1 of 78%.  An August 2013 pulmonary note shows a FEV-1 of 85% and 75%.  

The Veteran was afforded a VA examination in November 2010.  The examiner noted the Veteran's diagnosis of asthma.  The Veteran reported that she had a chronic cough, takes medication to control her asthma, and that she is not on oxygen.  She also reported she was seen in the emergency room approximately once or twice every year and was last seen in the emergency room in September of 2009.  She had no periods of incapacity.  

A June 2015 VA respiratory conditions DBQ reflects that the Veteran complained of shortness of breath and coughing.  The examiner noted the Veteran's diagnosis of asthma which required the use of intermittent courses or bursts of systemic (oral or parenteral) corticosteroids four or more times in the past 12 months.  The Veteran's condition also required the daily use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The use of oral bronchodilators is not required.  The Veteran had no episodes of respiratory failure in the past 12 months and a June 18, 2015 chest x-ray was normal.  June 18, 2015 PFT results showed (post-bronchodilator) FEV-1 of 71%, FVC of 84%, and FEV-1/FVC of 83%.  The examiner advised that the FEV-1 results most accurately reflected the Veteran's level of disability.

Based on the evidence of record, the Board finds that the Veteran's asthma warrants a rating no higher than 60 percent for the entire period on appeal.  In this regard, the Board notes that the Veteran's PFT results are nominal, and therefore the relevant inquiry is the therapy required to treat her asthma.  VA medical records show the Veteran's respiratory condition requires the use of intermittent courses or bursts of systemic (oral or parenteral) corticosteroids at least 3 times a year.  The chronic low dose corticosteroid treatment satisfies the criteria for a 60 percent rating.

During the December 2016 Board hearing, the Veteran reported that she used daily inhalational bronchodilator and inhalational anti-inflammatory medications, as well as received bi-weekly anti-inflammatory injections to control her asthma.  She reported that she only takes Prednisone, a systemic corticosteroid, when she has a very bad case of bronchitis or pneumonia.  

A December 2016 pulmonary treatment note reflects that the Veteran's treating physician described the Veteran's asthma as severe and poorly controlled, requiring several courses of systemic steroids every year.  Her chronic symptoms were described as chest tightness with flare-ups manifested by a cough, wheezing, and shortness of breath.  The Veteran's FEV was shown to be 60%.  The physician noted that the Veteran's FEV1 had fallen over the years and has plateaued at about 55-60% even though in 2013 it was 85% post bronchodilator therapy.  

At no time during the period on appeal has the Veteran been shown to have FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure; or daily use of systemic high dose corticosteroids or immunosuppressive medications.  Absent a finding of any of the above requirements, a rating of 100 percent is not warranted.


ORDER

Entitlement to a disability rating in excess of 60 percent for bronchial asthma is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of entitlement to service connection for disorder manifested by pain in several joints secondary to medication used to treat service-connected bronchial asthma.

The Veteran contends that she experiences pain in various joints in her body to include her bilateral wrists, bilateral hands, bilateral ankles, bilateral toes, bilateral shoulders, left hip, and her back that she believes is due to long-term steroid use for the treatment of her service-connected bronchial asthma.  The Veteran also asserts that she has developed osteoporosis as a result of her long-term use of steroids.

A November 2012 VA opinion on osteoporosis secondary to service-connected bronchial asthma reflects that the examiner stated that a September 25, 2012 DEXA scan did not indicate osteoporosis.  The Board notes that the September 25, 2012 DEXA scan referenced by the November 2012 VA examiner is not of record.  The record does contain an April 2006 DXA bone density scan that diagnosed the Veteran with osteopenia, a precursor to osteoporosis.  

A review of the claims file reveals that there appears to be some discrepancy as to the source of the Veteran's joint pain.  The November 2012 VA examiner described the Veterans joint injuries as strains, however elsewhere in the record they have been described as degenerative arthritis or osteoarthritis.  The March 2013 VA examiner stated the Veteran's joint conditions and symptoms were caused by degenerative arthritis in the joints.  Additionally, there has not been an opinion sought on whether the Veteran's osteopenia is due to long-term use of steroid medication used to treat her service-connected bronchial asthma, and whether the Veteran's joint pain is secondary to osteopenia.  

Given the evidence above, the Board finds that a new VA examination and opinion is warranted to ascertain whether the Veteran's disorder manifested by pain in several joints is secondary to long-term use of steroid medication to treat her service-connected bronchial asthma.

At the December 2016 Board hearing, the Veteran also raised the issue of entitlement to TDIU due to her service-connected conditions, as well as the issue being remanded.  As there are unresolved issues that bear on entitlement to TDIU, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the issue being remanded.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA or private treatment records pertinent to the issues on appeal to include the September 25, 2012 DEXA scan referenced by the November 2012 VA examiner.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current pain manifested in the Veteran's joints.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted.

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's April 11, 2006 diagnosis of osteopenia is a result of long-term steroid medication used to treat the Veteran's service-connected bronchial asthma.  

(b) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed joint condition was caused by osteopenia, or otherwise caused by the long-term steroid medication used to treat the Veteran's service-connected bronchial asthma.  

(c) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed joint condition was aggravated by osteopenia, or otherwise aggravated by the long-term steroid medication used to treat the Veteran's service-connected bronchial asthma.  

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions.  

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3.  The AOJ should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Thereafter, the AOJ should readjudicate the issues on appeal, to include TDIU, on a de novo basis.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and she should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


